PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Chapman et al.
Application No. 16/030,653
Filed: July 9, 2018
Attorney Docket No.: 008073-5186-US
For: TREATMENT OF PATIENTS WITH SEVERE VON WILLEBRAND DISEASE UNDERGOING ELECTIVE SURGERY BY ADMINISTRATION OF RECOMBINANT VWF

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 6, 2021, to revive the above-identified application. This is also a decision on the Petition under 37 CFR § 1.182 for Expedited Process filed December 21, 2021.

The requisite $420.00 will be applied to the applicant’s deposit account as authorized. The petition for expedited processing is GRANTED.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed September 23, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on November 24, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $2360.00 appeal forwarding fee, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 



With regards to requirement (3), 37 CFR 1.137(b)(3) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(3), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 1658 for processing before forwarding to the Board of Appeals and Interferences.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions